DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group I claims 1-11 and 15-20 in the reply filed on 4/13/2022 is acknowledged.  The traversal is on the ground(s) that the prior art cited does not break unity as it does not teach the inventive concept.  This is not found persuasive because as noted in Meir below, the English equivalent to the DE patent, does teach a polymer mixture within the scope of the claims.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2,4-9 and 15, and 17-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Meier et al. (US 2008/0193522).
Meier discloses coatings for pharmaceutical formulations comprising a mixture adding up to 100 wt% of two polymers: polymer 2 includes 88-100 wt% C1-C4 methacrylate and up to 12 wt% methacrylate monomers having a quaternary amine including 2-trimethylammonimethyl methacrylate chloride (meeting claim 4), and polymer 1 includes 90-100 wt% C1-C4 alkyl esters of methacrylic acid including ethyl methacrylate (meeting claim 2) and up to 10 wt% vinyl substituted comonomers including hydroxyethyl methacrylate (meeting claim 5), the mixture comprising 70-98 wt% polymers II and the rest polymer I, the amounts of polymer I and II as well as the amounts of monomer are within applicants claimed ranges. See entire disclosure, especially abstract, [0037]-[0038], [0046],-[0050], [0096]-[0111]. Thus polymer 2 in Meir reads on the claimed polymer 1, and polymer 1 disclosed in this reference reads on claimed polymer 2. Regarding the properties recited in the claims including the film forming temperature and midpoint glass transition temperature, it follows that since the polymer mixture of Meir is within the claimed scope it will feature the same properties. “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). MPEP 2112.01 [R-3] II. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meier et al. (US 2008/0193522), as applied to claims 1-2,4-9 and 15, and 17-20.
Meir is disclosed above.
Regarding claim 3, Meir teaches use of ethyl methacrylate and use of 2-ethylhexyl methacrylate would be obvious from the disclosure of various alkyl esters of methacrylic acid.
 Meir is silent with respect to the specific ratio of ethyl methacrylate and 2-ethylhexyl methacrylate monomers in claims 3,16 and the MW of polymer 1 or 2 in claim 11. However, the preparation of copolymers having variable amount of monomer and varying molecular weight is within the level of skill of one having ordinary skill in the art at the time of the invention.  It has also been held that the mere selection of proportions and ranges is not patentable absent a showing of criticality.  See In re Russell, 439 F.2d 1228 169 USPQ 426 (CCPA 1971).
	Regarding claim 10, as noted above Meir teaches the mixture comprises 70-98 wt% polymers II and the rest polymer I. This range overlaps the claimed ratio, for instance if polymer II is 70 wt% and polymer I is 30 wt% the ratio is 2.5:1. Therefor, based on the described overlap above, the instant claims would have been obvious to one of ordinary skill in the art. MPEP § 2144.05.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES W ROGERS whose telephone number is (571)272-7838.  The examiner can normally be reached on 9:30-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES W ROGERS/Primary Examiner, Art Unit 1618